Name: 80/1041/EEC: Commission Decision of 27 October 1980 on the application by Ireland of measures to facilitate full use of the global quota available to the other Member States for vehicles originating in the Community other than those covered by special treatment under the scheme applicable to assembly and import of motor vehicles (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-14

 Avis juridique important|31980D104180/1041/EEC: Commission Decision of 27 October 1980 on the application by Ireland of measures to facilitate full use of the global quota available to the other Member States for vehicles originating in the Community other than those covered by special treatment under the scheme applicable to assembly and import of motor vehicles (Only the English text is authentic) Official Journal L 305 , 14/11/1980 P. 0072**** COMMISSION DECISION OF 27 OCTOBER 1980 ON THE APPLICATION BY IRELAND OF MEASURES TO FACILITATE FULL USE OF THE GLOBAL QUOTA AVAILABLE TO THE OTHER MEMBER STATES FOR VEHICLES ORIGINATING IN THE COMMUNITY OTHER THAN THOSE COVERED BY SPECIAL TREATMENT UNDER THE SCHEME APPLICABLE TO ASSEMBLY AND IMPORT OF MOTOR VEHICLES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1041/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE ACT OF ACCESSION OF DENMARK , IRELAND AND THE UNITED KINGDOM , HAVING REGARD TO PROTOCOL 7 , ANNEXED TO THAT ACT , ON IMPORTS OF MOTOR VEHICLES AND THE MOTOR VEHICLE ASSEMBLY INDUSTRY IN IRELAND , AND IN PARTICULAR ARTICLE 3 ( 4 ) THEREOF , AFTER CONSULTING THE IRISH GOVERNMENT , WHEREAS , IRELAND IS AUTHORIZED BY PROTOCOL 7 ANNEXED TO THE ACT OF ACCESSION TO RETAIN , UNTIL 1 JANUARY 1985 , THE SYSTEM APPLICABLE TO ASSEMBLY AND IMPORT OF MOTOR VEHICLES ; WHEREAS THIS PROTOCOL FIXES IN RESPECT OF VEHICLES ORIGINATING IN THE COMMUNITY , OTHER THAN THOSE COVERED BY THE ABOVEMENTIONED SCHEME , A GLOBAL QUOTA OPEN TO THE OTHER MEMBER STATES ; WHEREAS THE PROTOCOL AUTHORIZES IRELAND TO DIVIDE THIS QUOTA AS FOLLOWS : CATEGORY I - PRIVATE VEHICLES 85 % OF THE GLOBAL QUOTA , ALLOCATED AS FOLLOWS : I . ( A ) ( UP TO 1 500 CC ) 75 % I . ( B ) ( OVER 1 500 CC ) 25 % CATEGORY II - COMMERCIAL VEHICLES 15 % OF THE GLOBAL QUOTA , ALLOCATED AS FOLLOWS : II . ( A ) ( UP TO 3.5 TONNES ) 75 % II . ( B ) ( OVER 3.5 TONNES ) 25 % WHEREAS THE APPLICATION OF THIS SYSTEM HAS SHOWN THAT THE QUOTA FOR COMMERCIAL VEHICLES WEIGHING NOT MORE THAN 3.5 TONNES HAS NOT BEEN FULLY TAKEN UP FOR REASONS CONNECTED WITH THE ALLOCATION OF THE QUOTA IN THE MANNER DESCRIBED ABOVE ; WHEREAS IN SUCH CIRCUMSTANCES THE COMMISSION MAY , UNDER ARTICLE 3 ( 4 ), AFTER CONSULTING THE IRISH GOVERNMENT , DETERMINE THE APPROPRIATE MEASURES TO BE TAKEN BY THE IRISH GOVERNMENT IN ORDER TO FACILITATE THE FULL USE OF THE GLOBAL QUOTA ; WHEREAS , IN ORDER TO MEET THE SITUATION RESULTING FROM UNDER-UTILIZATION OF THE QUOTA , THE MEASURE WHICH INVOLVES THE LEAST DISTORTION OF COMPETITION IN THE CATEGORY OF COMMERCIAL VEHICLES OVER 3.5 TONNES AND WHICH TAKES INTO CONSIDERATION THE DIFFERENCE IN ECONOMIC VALUE BETWEEN LIGHT AND HEAVY COMMERCIAL VEHICLES CONSISTS IN REALLOCATING A PROGRESSIVELY INCREASING PERCENTAGE OF THE UNUSED QUOTA FOR THE CATEGORY ' COMMERCIAL VEHICLES WEIGHING NOT MORE THAN 3.5 TONNES ' TO THE CORRESPONDING CATEGORY ' VEHICLES WEIGHING OVER 3.5 TONNES ' ; WHEREAS THE COMMISSION SHOULD REGULARLY EXAMINE THE SITUATION WITH A VIEW TO TAKING ANY APPROPRIATE MEASURES TO AMEND OR REPEAL THE EXISTING PROVISIONS , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND SHALL APPLY ARTICLE 3 ( 3 ) OF PROTOCOL 7 ON IMPORTS OF MOTOR VEHICLES AND THE MOTOR VEHICLE ASSEMBLY INDUSTRY IN IRELAND , ANNEXED TO THE ACT OF ACCESSION , IN SUCH A WAY AS TO REALLOCATE TO CATEGORY II ( B ) ( COMMERCIAL VEHICLES OVER 3.5 TONNES ) 60% IN 1980 , 80% IN 1981 AND 100% AS FROM 1982 , OF THE UNUSED QUOTA FOR VEHICLES IN CATEGORY II ( A ) ( COMMERCIAL VEHICLES UP TO 3.5 TONNES ). ARTICLE 2 1 . IRELAND SHALL NOTIFY THE COMMISSION FORTHWITH OF THE MEASURES TAKEN IN PURSUANCE OF ARTICLE 1 AND SHALL REGULARLY INFORM THE COMMISSION OF THE APPLICATION OF THESE MEASURES . 2 . IRELAND SHALL REGULARLY INFORM THE COMMISSION OF THE QUOTA-UTILIZATION LEVELS IN RESPECT OF THE VARIOUS CATEGORIES CONCERNED . ARTICLE 3 THE COMMISSION SHALL ADOPT WHATEVER PROVISIONS MAY BE NECESSARY FOR THE APPLICATION OF THIS DECISION . ARTICLE 4 1 . THE COMMISSION RESERVES THE RIGHT TO AMEND OR REPEAL THIS DECISION IF IT FINDS THAT THE CIRCUMSTANCES PROMPTING IT HAVE CHANGED OR THAT THE EFFECTS OF THE DECISION ARE PROVING MORE RESTRICTIVE THAN NECESSARY IN ORDER TO ENSURE THE ATTAINMENT OF ITS OBJECTIVES . 2 . THE COMMISSION SHALL RE-EXAMINE THE OVERALL SITUATION 12 MONTHS AFTER THIS DECISION ENTERS INTO FORCE . ARTICLE 5 WITHOUT PREJUDICE TO THE APPLICATION OF ARTICLE 4 , THIS DECISION SHALL BE VALID UNTIL 1 JANUARY 1985 . ARTICLE 6 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 27 OCTOBER 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION